254 S.W.3d 918 (2008)
STATE of Missouri, Respondent,
v.
Anthony R. ORR, Defendant/Appellant.
Nos. ED 90149, ED 90155.
Missouri Court of Appeals, Eastern District, Division Two.
June 10, 2008.
Rosalynn K. Koch, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Anna L. Bunch, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW and KURT S. OLDENWALD, JJ.

ORDER
PER CURIAM.
The defendant, Anthony Orr, appeals from the judgment entered upon his conviction by a jury of criminal nonsupport, Section 568.040, RSMo 2000. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 30.25(b).